         Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

Jane Doe                                    :       Crim. No. 3:19-cv-1649
       Plaintiff                            :
                                            :
v.                                          :
                                            :
Wilfredo Rodriguez et. al.                  :
        Defendants                          :       September 30, 2020

                                  ANSWER TO COMPLAINT

        The Defendant, Wilfredo Rodriguez, submits the following answers to the Plaintiff’s

October 19, 2019, Complaint, Doc. 1:

                                          Jurisdiction

     1. This paragraph cites a conclusion of law, and no response is necessary.

     2. This paragraph cites a conclusion of law, and no response is necessary.

     3. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

        the Plaintiff to her proof.

     4. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

        the Plaintiff to her proof.

     5. This paragraph cites a conclusion of law, and no response is necessary.

                                          Parties

     6. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

        the Plaintiff to her proof.

     7. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

        the Plaintiff to her proof.
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 2 of 18




8. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

   the Plaintiff to her proof.

9. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

   the Plaintiff to her proof.

10. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

   the Plaintiff to her proof.

11. Mr. Rodriguez has insufficient information upon which to form a belief, and leaves

   the Plaintiff to her proof.




                                       -2-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 3 of 18




12. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

13. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                               Factual Allegations

14. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

15. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

16. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

17. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -3-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 4 of 18




18. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

19. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

20. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

21. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

22. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

23. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

24. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -4-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 5 of 18




25. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

26. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

27. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

28. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

29. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

30. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

31. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -5-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 6 of 18




32. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

33. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

34. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

35. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

36. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

37. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

38. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -6-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 7 of 18




39. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

40. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

41. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

42. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

43. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

44. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

45. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -7-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 8 of 18




46. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

47. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

48. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

49. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

50. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

51. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

52. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -8-
     Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 9 of 18




53. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

54. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

55. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

56. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

57. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

58. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

59. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                        -9-
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 10 of 18




60. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

61. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

62. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

63. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

64. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

65. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

66. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                       - 10 -
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 11 of 18




                  Under Color of Law and Scope of Employment

67. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

68. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                           ICE Policies and Practices

69. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

70. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

71. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

72. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                                  Causes of Action




                                       - 11 -
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 12 of 18




                                        Count I

73. Mr. Rodriguez incorporates his prior responses to paragraph 1-72.

74. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

75. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

76. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

77. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

78. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

79. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                                         Count II




                                       - 12 -
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 13 of 18




80. Mr. Rodriguez incorporates his prior responses to Paragraphs 1-79.

81. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

82. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

83. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

84. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

85. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                                     Count III

86. Mr. Rodriguez incorporates his prior responses to Paragraphs 1-85.

87. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                       - 13 -
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 14 of 18




88. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

89. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                                       Count IV

90. Mr. Rodriguez incorporates his prior responses to Paragraphs 1-89.

91. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

92. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

93. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

94. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                       - 14 -
    Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 15 of 18




95. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                                         Count V

96. Mr. Rodriguez incorporates his prior responses to Paragraphs 1-95.

97. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

98. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

99. Mr. Rodriguez asserts his privilege against self-incrimination under the Fifth

   Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

100.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

101.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                       - 15 -
   Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 16 of 18




102.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

103.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

104.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

105.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

106.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

107.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

108.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.




                                       - 16 -
   Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 17 of 18




109.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

110.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                  Equitable Tolling of the Statute of Limitations

111.      Mr. Rodriguez incorporates his prior responses to Paragraphs 1-110.

112.      Mr. Rodriguez asserts his privilege against self-incrimination under the

   Fifth Amendment to the United States Constitution, article first, section 8 of the

   Connecticut Constitution, and applicable Connecticut statutes.

                               THE DEFENDANT,

                               Wilfredo Rodriguez

                             BY    /s/
                                  TRENT A. LaLIMA
                                  Federal Bar No. ct 29520
                                  SANTOS & LaLIMA, P.C.
                                  51 Russ Street
                                  Hartford, CT 06106
                                  Tel. (860) 249-6548
                                  Fax (860) 724-5533




                                       - 17 -
        Case 3:19-cv-01649-JCH Document 63 Filed 09/30/20 Page 18 of 18




                                      CERTIFICATION

      I hereby certify that on the above date a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                       /s/ _____________________
                                       Trent A. LaLima




                                             - 18 -
